DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki (“Ishizaki”).
Regarding claim 1, Ishizaki teaches an imaging apparatus comprising: 
 a duct through which air flows (the duct is labeled “D” as seen in Figure 1); 
 a fan that generates a flow of air in the duct (reference number 60, fan that cools the fins in the duct, see paragraph [0048]); 
a first cooling target disposed outside the duct (reference number 20 CPU); 
a first heat sink that absorbs heat of the first cooling target and includes a plurality of first fins exposed in the duct (reference number 51, fins that are located close to the CPU)); 
a second cooling target disposed outside the duct (reference number 30, motor driver);
a second heat sink that absorbs heat of the second cooling target and includes a plurality of second fins exposed in the duct (reference number 52, fins located close to the motor driver to absorb heat);
a third cooling target disposed outside the duct (reference number 40, battery); and
 	a third heat sink that absorbs heat of the third cooling target and includes a plurality of third fins exposed in the duct (reference number 53 fins that absorb heat from the battery),
wherein the first fins, the second fins, and the third fins extend in different directions from one another, as viewed in a direction of the flow of air in the duct, as far as each of the fins gets close to another fin with a predetermined distance apart (the first fins 51 extend away from reference number 20, the second fins 52 extend away from 30 in the opposite direction as fins 51, and the third fins 53 extend orthogonally from 51 and 52).
 	Regarding claim 2, Ishizaki teaches the imaging apparatus according to claim 1, wherein the first fins, the second fins, and the third fins are disposed at a same position in the direction of the flow (the first fins 51, second fins 52 and third fins 53 are disposed at a same position in the direction of the flow with each respective cooling target—each set of fins are positioned along a large surface of each of cooling targets 20, 30, and 40, with respect to the direction of heat flow).
 	Regarding claim 3, Ishizaki teaches the imaging apparatus according to claim 1, wherein the first fins, the second fins, and the third fins are identical in size in the direction of the flow (with reference to Figure 3, the first fins 51 are identical in size in the direction of flow, and the same applies to second fins 52, and third fins 53).
Regarding claim 6, Ishizaki teaches the imaging apparatus according to claim 4, wherein respective extension lengths and numbers of fin of the first fins, second fins, and third fins are determined based on the fin surface areas (the dimension of the fins and the quantity of the fins within each group of fins makes up the total surface area available for the heat dissipation purpose).
Regarding claim 7, Ishizaki teaches the imaging apparatus according to claim 4, wherein a plurality of fins of a heat sink that absorbs heat of a cooling target having a largest amount of heat extend beyond half of the duct (see Figure 3 the plurality of fins of the heat sinks extend more than half of the duct).
 	Regarding claim 8, Ishizaki teaches the imaging apparatus according to claim 1, wherein a channel cross section of the duct has a rectangular shape, and any two of the first cooling target, the second cooling target, and the third cooling target face each other across the duct (See Figures 1 and 3 showing the rectangular shape of duct D and reference number 20 and 30 face each other).
Claim 10 is rejected similarly to claim 1. 
 	Regarding claim 11, Ishizaki teaches the imaging apparatus according to claim 10, wherein the first fins, second fins, and third fins do not overlap each other as viewed in a direction of the flow of air in the duct (the fins do not overlap as seen in Figure 3).  
 	Regarding claim 14, Ishizaki teaches the imaging apparatus according to claim 12, wherein the determined the fin surface areas of the first to third fins are achieved by extension lengths and numbers of fins of the respective fins (the surface areas of groups of fins can be found by the dimensions of the fins and the quantity of the fins). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki.
	Regarding claims 4-5, Ishizaki teaches the imaging apparatus according to claim 4, wherein the fin surface areas of the first fins, second fins, and third fins are determined based on the amounts of heat and allowable temperatures of the first cooling target, second cooling target, and third cooling target, respectively.  The third set of fins, reference number 53, appears to be different in size than the other set of fins 51 and 52, and corresponds to a different cooling target.  Thus it appears that the size of the different set of fins is different based on its cooling target.  It would be obvious that factors are considered in determining the size such as the amount of heat produced by the cooling target and the desired temperature regulation required.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishizaki to determine the fin surface areas based on practical considerations such as amount of heat and allowable temperature of the corresponding cooling target to perform heat transfer to effectively cool the device.
	Regarding claim 9, Ishizaki teaches the imaging apparatus according to claim 1, while Ishizaki teaches one of the cooling targets is a CPU, Ishizaki is silent on the first cooling target is an imaging element and the third cooling target is a connector into which a storage medium that the image data processed by the IC chip is recorded on is inserted.  One of ordinary skill in the art realizes that in a camera device, the imaging element and storage memory are units that generate heat and are also located near the heat sinks and benefit in functionality when heat is dissipated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishizaki to dissipate heat from the imaging element and storage medium of an imaging apparatus to improve and optimize imaging and related functions.  
	Claims 12-13 are rejected similarly to claims 4-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697